NOTICE: NOT FOR PUBLICATION.
   UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION DOES NOT CREATE
          LEGAL PRECEDENT AND MAY NOT BE CITED EXCEPT AS AUTHORIZED.




                                    IN THE
               ARIZONA COURT OF APPEALS
                                 DIVISION ONE


   STEVEN HARDY and MARY LOUISE HARDY, husband and wife,
                    Plaintiffs/Appellants,

                                        v.

                MARC GOTTLIEB, M.D., Defendant/Appellee.

                             No. 1 CA-CV 12-0631
                              FILED 5-6-2014


           Appeal from the Superior Court in Maricopa County
                          No. CV2007-011312
                The Honorable George H. Foster, Judge

                      REVERSED AND REMANDED


                                   COUNSEL

Haralson, Miller, Pitt, Feldman & McAnally, P.L.C., Tucson
By Stanley G. Feldman and Nathan J. Fidel
Counsel for Plaintiffs/Appellants

Sanders & Parks, P.C., Phoenix
By Winn L. Sammons, Mandi J. Karvis, and Robin E. Burgess
Counsel for Defendant/Appellee
                          HARDY v. GOTTLIEB
                          Decision of the Court



                      MEMORANDUM DECISION

Presiding Judge Donn Kessler delivered the decision of the Court, in
which Judge Patricia K. Norris and Judge Maurice Portley joined.


K E S S L E R, Presiding Judge:

¶1            Plaintiffs/Appellants Steven Hardy and Mary Louise Hardy
(“the Hardys”) appeal from the superior court’s summary judgment for
Defendant/Appellee Dr. Marc Gottlieb (“Dr. Gottlieb”). For the following
reasons, we reverse the summary judgment and remand for proceedings
consistent with this decision.

              FACTUAL AND PROCEDURAL HISTORY

¶2            In June 2007, the Hardys sued St. Joseph’s Hospital and
Medical Center (“St. Joseph’s”), St. Joseph’s wound care nurses, and Dr.
Gottlieb for medical malpractice. 1 The claims related to in-patient
treatment for pressure sores that Steven Hardy, who is a quadriplegic,
received at St. Joseph’s in November 2005 and January 2006, and out-
patient care at Banner Good Samaritan Medical Center Wound Clinic
between July 2005 and March 2006. Dr. Gottlieb, a plastic surgeon
certified by the American Board of Medical Specialties (“ABMS”), treated
Hardy’s pressure sores during this time. To support their claims as to
causation and the applicable standard of care, the Hardys produced
preliminary expert witness affidavits from Dr. Carol Hollan, an ABMS-
certified plastic surgeon, and Donna G. Lockhart, a registered and
certified wound ostomy and continence nurse.

¶3           In June 2009, St. Joseph’s moved for summary judgment,
arguing that Dr. Hollan and Nurse Lockhart did not meet the
requirements for expert witness qualification under Arizona Revised
Statutes (“A.R.S.”) section 12-2604 (Supp. 2013). 2 St. Jospeh’s argued that


1 The Hardys also sued Banner Good Samaritan Medical Center, but the
hospital prevailed on an uncontested motion for summary judgment
thereby ending its involvement in the matter.
2 We cite the current versions of statutes when no changes material to this

decision have since occurred.



                                     2
                          HARDY v. GOTTLIEB
                          Decision of the Court

Dr. Hollan was not a wound care specialist and Nurse Lockhart did not
devote a majority of her professional time to the active clinical practice of
or to the instruction of students in wound care. See A.R.S. § 12-2604(A)(1)-
(2). The superior court granted summary judgment for St. Joseph’s. This
Court affirmed the summary judgment because neither Dr. Hollan nor
Nurse Lockhart had devoted a majority of their professional time in the
year immediately preceding Hardy’s treatment to the active clinical
practice of or instruction of students in wound care. Hardy v. Catholic
Healthcare West (Hardy I), 1 CA-CV 09-0790, 2010 WL 5059602, at *3-4, ¶¶
13-14 (Ariz. App. Dec. 7, 2010) (mem. decision).

¶4            Dr. Gottlieb took no part in St. Joseph’s summary judgment
motion, and instead separately moved for summary judgment in January
2012, similarly arguing that Dr. Hollan was not qualified as an expert
witness because she is not a wound care specialist and she did not devote
a majority of her professional time in the year immediately preceding
Hardy’s care to the active clinical practice of wound care. Additionally,
Dr. Gottlieb asserted that Hardy I operated as law of the case, thereby
precluding the superior court from reaching a contrary conclusion as to
Dr. Hollan’s expert witness qualifications. The Hardys argued that Dr.
Hollan was qualified because she, like Dr. Gottlieb, is an ABMS-certified
plastic surgeon.

¶5             Before the superior court ruled on Dr. Gottlieb’s motion, this
Court decided Baker v. University Physicians Healthcare, 228 Ariz. 587, 269
P.3d 1211 (App. 2012), vacated in part, 231 Ariz. 379, 296 P.3d 42 (2013).
That case held that “specialty” for purposes of A.R.S. § 12-2604 refers to
“one of the twenty-four boards established by ABMS.” Baker, 228 Ariz. at
590, ¶ 8, 269 P.3d at 1214. Dr. Gottlieb avowed in an affidavit presented to
the superior court that ABMS does not recognize or certify a specialty or
subspecialty in wound care. Nevertheless, the superior court granted
summary judgment in favor of Dr. Gottlieb, concluding that Hardy I was
law of the case.

¶6            The Hardys timely appealed. We have jurisdiction pursuant
to A.R.S. § 12-2101(A)(1) (Supp. 2013).

                        STANDARD OF REVIEW

¶7           We review a grant of summary judgment de novo, construing
“the evidence and reasonable inferences in the light most favorable to the
party opposing the motion.” Andrews v. Blake, 205 Ariz. 236, 240, ¶ 12, 69
P.3d 7, 11 (2003). Summary judgment is appropriate if there are no



                                     3
                           HARDY v. GOTTLIEB
                           Decision of the Court

genuine issues of “material fact and the moving party is entitled to
judgment as a matter of law.” Ariz. R. Civ. P. 56(a). The questions
presented are whether Dr. Hollan is qualified under A.R.S. § 12-2604(A) to
testify against Dr. Gottlieb and whether Hardy I amounts to law of the case
on Dr. Hollan’s qualifications to testify about wound care.

                               DISCUSSION

¶8            The superior court granted summary judgment for Dr.
Gottlieb because it determined that the Hardys failed to provide a
preliminary expert opinion by a qualified witness. See A.R.S. §§ 12-2603
(Supp. 2013) and -2604. To testify against a party who is or claims to be a
specialist, an expert witness must share that same specialty or claimed
specialty 3 and, “[d]uring the year immediately preceding the occurrence
giving rise to the lawsuit,” must have “devoted a majority of” his or her
“professional time to either . . . [t]he active clinical practice of” or “[t]he
instruction of students” in that specialty or claimed specialty. 4 A.R.S. §

3 In Baker, the Arizona Supreme Court interpreted “specialty” to include
recognized subspecialties. 231 Ariz. at 386, ¶ 23, 296 P.3d at 49.
Additionally, if the party against whom the testimony is offered is board
certified in that specialty, the witness must also be board certified. A.R.S.
§ 12-2604(A)(1).
4 Section 12-2604 states, in relevant part:



       “A. In an action alleging medical malpractice, a person shall
       not give expert testimony on the appropriate standard of
       practice or care unless the person is licensed as a health
       professional . . . and the person meets the following criteria:

       1. If the party against whom . . . the testimony is offered is
       or claims to be a specialist, specializes at the time of the
       occurrence that is the basis for the action in the same
       specialty or claimed specialty . . . . If the party against whom
       . . . the testimony is offered is or claims to be a specialist who
       is board certified, the expert witness shall be a specialist who
       is board certified in that specialty or claimed specialty.

       2. During the year immediately preceding the occurrence
       giving rise to the lawsuit, devoted a majority of the person’s
       professional time to . . . :




                                       4
                           HARDY v. GOTTLIEB
                           Decision of the Court

12-2604(A)(1)-(2). The Hardys argue that the superior court erred in
granting summary judgment for Dr. Gottlieb because Hardy I is not law of
the case, and because wound care is not a valid specialty under these facts.
We agree that the court erred in granting summary judgment.

I.     Law of the Case

¶9             “‘[L]aw of the case’ describes the judicial policy of refusing
to reopen questions previously decided in the same case by the same court
or a higher appellate court.” Powell-Cerkoney v. TCR-Montana Ranch Joint
Venture, II, 176 Ariz. 275, 278, 860 P.2d 1328, 1331 (App. 1993). Typically,
“if an appellate court has ruled upon a legal question and remanded for
further proceedings, the legal questions thus determined by the appellate
court will not be differently determined on a subsequent appeal in the
same case.” Emp’rs Mut. Liab. Ins. Co. of Wis. v. Indus. Comm’n, 115 Ariz.
439, 441, 565 P.2d 1300, 1302 (App. 1977). Because law of the case is a
harsh rule, it is not strictly applied, particularly when its application
“would result in a manifestly unjust decision.” Dancing Sunshines Lounge
v. Indus. Comm’n, 149 Ariz. 480, 482, 720 P.2d 81, 83 (1986). Thus, several
exceptions to its application have developed:

       “[L]aw of the case” is not applied when 1) there has been a
       change in the essential facts or issues; 2) there has been a
       substantial change of evidence; 3) there has been an error in
       the first appellate decision so as to render it manifestly
       erroneous or unjust; 4) there has been a change in the
       applicable law; 5) the issue was not actually decided in the
       first decision or the decision is ambiguous; and 6) the
       doctrine is inapplicable if the prior appellate decision was
       not on the merits.

Id. at 483, 720 P.2d at 84. This case falls squarely into the fourth and fifth
enumerated exceptions.

¶10          Hardy I did not decide whether Dr. Hollan is qualified to
opine about the standard of care applicable to Dr. Gottlieb, both of whom
are ABMS-certified plastic surgeons. Notably, the transcript from the
summary judgment proceedings in that matter shows that the claims


       (a) The active clinical practice of the same health profession
       as the defendant and, if the defendant is or claims to be a
       specialist, in the same specialty or claimed specialty.”



                                      5
                           HARDY v. GOTTLIEB
                           Decision of the Court

against St. Joseph’s related only to wound care provided by its nursing
staff. Thus, the issues on appeal in Hardy I were not whether wound care
was a valid specialty for purposes of A.R.S. § 12-2604 or whether Dr.
Hollan was qualified to testify as to the standard of care applicable to Dr.
Gottlieb. Instead, the issues were whether Dr. Hollan devoted a majority
of her professional time to the active clinical practice of wound care
nursing and, thus, whether she was qualified to opine about the standard
of care applicable to St. Joseph’s nursing staff. We determined that Dr.
Hollan was not qualified because she had not devoted a majority of her
professional time to the active clinical practice of wound care nursing, and
we declined to address St. Joseph’s “alternative argument that Dr. Hollan
was not qualified to opine regarding the standard of care applicable to [St.
Joseph’s] nurses because she was not in the same specialty, i.e., she was not
a wound care nurse.” Hardy I, 1 CA-CV 09-0790, at *3 n.4, ¶ 13 (emphases
added). At best, we assumed without deciding that the specialty for
purposes of A.R.S. § 12-2604(A)(2)(a) (active clinical practice) was wound
care nursing.

¶11             Furthermore, to the extent that Hardy I might have implied
that wound care was a valid specialty for purposes of A.R.S. § 12-2604,5
major changes in the law governing the determination of medical
specialties makes the law of the case doctrine inapplicable here. When we
decided Hardy I, Arizona courts had not yet interpreted the meaning of
“specialty” or “claimed specialty” in A.R.S. § 12-2604. Several years later
this Court decided Baker, which held that “specialty” refers to “one of the
twenty-four boards established by ABMS.” 228 Ariz. at 590, ¶ 8, 269 P.3d
at 1214. Just last year, the Arizona Supreme Court vacated the portion of
our decision in Baker that limited “specialty” to one of the twenty-four
boards established by ABMS, and clarified that “’specialty’ for purposes of
§ 12-2604 . . . refer[s] to a limited area of medicine in which a physician is
or may become board certified” and includes recognized subspecialties.
Baker, 231 Ariz. at 385-86, ¶¶ 21-24, 296 P.3d at 48-49. To constitute a
specialty under Baker, then, certification in the area of practice must be
obtainable through a certifying body, which can include but is not limited
to ABMS. This legal framework did not exist at the time of Hardy I, nor

5 We note that neither party disputed that wound care nursing was the
applicable specialty. Instead, the parties argued about whether Dr. Hollan
specialized in wound care nursing, whether she devoted a majority of her
professional time to its practice, and whether she offered sufficient
causation testimony.




                                      6
                           HARDY v. GOTTLIEB
                           Decision of the Court

did Hardy I analyze the issue in a similar manner. Thus, to the extent that
Hardy I implied or assumed that wound care was a valid specialty, that
determination cannot govern the issue here in light of our supreme court’s
decision in Baker.

¶12           Accordingly, the superior court erred by concluding that
Hardy I operated as law of the case, thereby precluding it from holding
that Dr. Hollan, an ABMS-certified plastic surgeon, was qualified to testify
about wound care provided by Dr. Gottlieb, another ABMS-certified
plastic surgeon. The issue of the specialty between two plastic surgeons
was not decided in Hardy I, and to the extent it was implied, it was
superseded by our supreme court’s decision in Baker.

¶13           On appeal, the parties also argue that the superior court
reached the merits of whether Dr. Hollan was qualified under A.R.S. § 12-
2604 to testify against Dr. Gottlieb based on their being in the same
specialty or subspecialty. As we explain below, we conclude that the
court properly did not reach that issue based on the record before it.

II.    Medical Expert Witness Qualification Under Baker

¶14           The Hardys argue that the superior court erred by
concluding that wound care is a valid specialty because neither ABMS nor
any other medical body certified wound care as a specialty or subspecialty
at the time of the treatment at issue. We do not reach this issue because
the superior court did not and could not have so found based on the
record before it. To apply the dictates of our supreme court’s decision in
Baker, we must remand this matter to the superior court for further factual
development.

¶15            When this Court decided Baker, the superior court had Dr.
Gottlieb’s motion for summary judgment under consideration. We
limited “specialty” for purposes of A.R.S. § 12-2604 to the twenty-four
boards established by ABMS, and did not include recognized
subspecialties. Baker, 228 Ariz. at 590-91, ¶¶ 8-9, 269 P.3d at 1214-15.
Although ABMS recognizes plastic surgery as a specialty, it does not
recognize wound care as such. After the superior court granted summary
judgment for Dr. Gottlieb, but before the filing of briefs in this appeal, the
Arizona Supreme Court decided Baker, which clarified that a specialty for
purposes of A.R.S. § 12-2604 is a limited area of medicine in which board
certification by a medical body is obtainable, and includes recognized,
certifiable subspecialties, 231 Ariz. at 385-86, ¶¶ 21-24, 296 P.3d at 48-49.
Moreover, our supreme court rejected the argument that the phrase



                                      7
                           HARDY v. GOTTLIEB
                           Decision of the Court

“claimed specialty” permits a defendant physician to define his or her
own specialty. Baker, 231 Ariz. at 386, ¶ 25, 296 P.3d at 49. Instead,
“’claimed’ in this context refers to situations in which a physician purports
to specialize in an area that is eligible for board certification, regardless of
whether the physician in fact limits his or her practice to that area.” Id.
Under Baker, then, when applying A.R.S. § 12-2604:

       [t]he court must initially determine if the care or treatment at
       issue involves the identified specialty, which may include
       recognized subspecialties. If it does, testifying experts must
       share the same specialty as the treating physician. The trial
       court then must determine if the treating physician is board
       certified within that specialty. If so, any testifying expert
       must also be board certified in that specialty. . . . Depending
       on the circumstances, the relevant specialty may be a
       subspecialty in which the treating physician is board
       certified.

Id. at 386-87, ¶ 27, 296 P.3d at 49-50. Alternatively, if the defendant
healthcare provider is not board certified, but at the time of the treatment
“purport[ed] to specialize in an area that is eligible for board
certification,” id. at 386, ¶ 25, 296 P.3d at 49, the person offered to testify
against the defendant as to standard of care must likewise purport to
specialize in that same area that is eligible for board certification.

¶16            The superior court properly did not reach the issue of
certification. Under our decision in Baker, which was effective at the time
of the summary judgment, Dr. Gottlieb had not shown that ABMS
recognized wound care as a specialty or subspecialty. Moreover, at that
time our supreme court had not yet decided Baker, which limited claimed
specialties or subspecialties to those for which certification is obtainable
through ABMS or some other recognized professional organization. Dr.
Gottlieb claims on appeal that he is a member of the Council for Medical
Education and Testing (“CMET”), which appears to certify wound care as
a specialty. Hardy correctly points out, however, that these alleged facts
were not presented to the superior court, and in any event it appears from
CMET’s own website that its certification process has been in place since
only 2008, two years after Dr. Gottlieb treated Hardy. 6



6CMET’s website also states that “true physician board certification in
wound care is not yet available today.” About Us, COUNCILMET.ORG,



                                       8
                          HARDY v. GOTTLIEB
                          Decision of the Court

¶17           Given this conflict in evidence, we remand this matter to the
superior court for further factual development of whether Dr. Hollan is
qualified under A.R.S. § 12-2604 to opine against Dr. Gottlieb. The present
record reflects that both Dr. Gottlieb and Dr. Hollan are ABMS-certified
plastic surgeons, that they were so certified at the time that Dr. Gottlieb
rendered the medical care at issue, and that Dr. Hollan devoted her
professional time to plastic surgery for over a decade, including the year
immediately preceding Hardy’s treatment. Therefore, if the superior
court finds that plastic surgery is the appropriate specialty because neither
CMET nor any similar organization offered certification in wound care at
the time Dr. Gottlieb treated Hardy, then Dr. Hollan satisfies the
requirements of A.R.S. § 12-2604. If, however, the superior court finds
that CMET or a similar organization did offer certification in wound care
at the time that Dr. Gottlieb treated Hardy, then wound care would be a
valid specialty for purposes of A.R.S. § 12-2604. Dr. Hollan admittedly
does not hold herself out as a wound care specialist, nor has she ever
purported to specialize in wound care. Thus, if the superior court finds
that wound care is a valid specialty under Baker and that, at that time he
treated Hardy, Dr. Gottlieb either was so certified or otherwise specialized
or purported to specialize in wound care, then Dr. Hollan would not
qualify. In that case, the superior court shall permit Hardy to nominate a
new physician to opine against Dr. Gottlieb.




http://www.councilmet.org/index.php/about-us.html (last visited April
25, 2014).



                                     9
                          HARDY v. GOTTLIEB
                          Decision of the Court

                             CONCLUSION

¶18            For the reasons stated above, our decision in Hardy I is not
law of the case on whether Dr. Hollan can opine against Dr. Gottlieb.
Accordingly, we reverse the summary judgment for Dr. Gottlieb and
remand the matter for further factual development of whether Dr. Hollan
is so qualified under Baker. 7




                                 :MJT




7 On August 13, 2013, Dr. Gottlieb filed a motion to strike appendices two
through five of the Hardys’ opening brief. The Hardys filed a reply on
September 4, 2013. We deny the motion to strike as moot because we did
not consider or rely on the contested appendices in reaching our decision.



                                    10